



EXHIBIT 10.3
SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is entered into by and amongst
Douglas G. Stephens (“Executive”), Frank’s International, LLC (the “Company”),
and Frank’s International N.V. (“FINV”) (the Company and FINV, collectively,
with all of FINV’s subsidiaries and affiliated companies and entities, the “FINV
Entities”). The Company, FINV, and Executive are referred to herein individually
as a “Party” and collectively as the “Parties.”
WHEREAS, the Company and/or FINV and Executive are parties to (a) that certain
Offer Letter dated November 11, 2016 (the “Offer Letter”), (b) a Restricted
Stock Unit award agreement dated November 15, 2016, including Exhibit A thereto
(the “2016 RSU Award”); (c) a Restricted Stock Unit award agreement dated
February 20, 2017 reflecting time-based vesting requirements only and including
Exhibit A thereto (the “2017 RSU Award” and collectively with the 2016 RSU
Award, the “RSU Awards”), (d) a Restricted Stock Unit Award agreement dated
February 20, 2017 reflecting performance-based vesting requirements and
including Exhibits A and B thereto (the “2017 PSU Award” and collectively with
the RSU Awards, the “LTIP Awards”); and (e) the Frank’s International N.V.
Employee Stock Purchase Plan (the “ESPP”); and
WHEREAS, other than as set forth above, pursuant to the qualified retirement
plan of FINV, or in other miscellaneous general policies of applicable FINV
Entities, there are no other material agreements or understandings amongst the
Parties regarding Executive’s employment status, compensation, or benefits; and
WHEREAS, as of the Separation Date (as defined below), Executive is no longer
employed by the Company or any of the FINV Entities; and
WHEREAS, the Parties wish for Executive to receive certain severance payments,
which payments are conditioned upon Executive’s entry into and compliance with
this Agreement and Exhibit A hereto in the time provided to do so and
Executive’s non-revocation of his entry into Exhibit A in the time provided to
do so.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Executive, the Company, and FINV, the Parties hereby agree as
follows:
1.     Separation from Employment. The Parties acknowledge and agree that
Executive’s employment with the Company has ended or will end as of 5:00 pm CDT,
September 26, 2017 (the “Separation Date”) and that, as of the Separation Date,
Executive will no longer be employed by any FINV Entity. Effective as of the
Separation Date, Executive will resign from and will be removed from all
positions, posts, offices and assignments with the Company, FINV, and all other
FINV Entities. Executive acknowledges that, from and after the Separation Date,
he shall have no authority to, and shall not, act as an employee or agent of, or
in any other capacity with respect to any FINV Entity.


1



--------------------------------------------------------------------------------





2.     Severance Payments. Provided that Executive (x) executes and delivers to
the Company, care of Alejandro Cestero (Senior Vice President, General Counsel,
Secretary and Chief Compliance Officer), an executed copy of this Agreement so
that it is received by Mr. Cestero no later than 5:00 pm CST on October 6, 2017;
(y) executes and delivers to Mr. Cestero the General Release of Claims attached
hereto as Exhibit A (the “Release”) no earlier than the Separation Date, returns
a copy of the Release that has been executed by him to Mr. Cestero so that it is
received by Mr. Cestero no later than the close of business on October 17, 2017
(the “Release Delivery Deadline”), and does not revoke such acceptance in the
manner provided for in the Release; and (z) otherwise complies with his
obligations under this Agreement, the Release, and any other agreements with the
FINV Entities, then:
(a)    Cash Severance. The Company shall pay to Executive a lump sum cash
payment equal to $651,000, which represents an amount equal to (i) six (6)
months of Executive’s annual base salary ($325,000), plus (ii) a prorated
portion (through September 30, 2017) of Executive’s short-term incentive award
for 2017, calculated at approximately 67% of target ($326,000) (the “Severance
Payment”). The Severance Payment shall be paid, less applicable taxes, in a lump
sum as soon as administratively feasible following the effectiveness of the
Release and no later than 60 days following the Separation Date.
(b)    Long-Term Incentive Plan Awards. With respect to the LTIP Awards, the
Parties agree that, notwithstanding the terms of the LTIP Award agreements or
any other agreement between Executive and any FINV Entity, effective on the
Separation Date, one-third of the restricted stock units granted under such LTIP
Awards will vest and become non-forfeitable, with the remaining two-thirds of
such restricted stock units being forfeited to FINV without consideration. For
purposes of the preceding sentence, the number of restricted stock units subject
to the 2017 PSU Award shall be determined based on the target performance level
thereunder.
(c)    Outplacement Benefits. The Company will provide outplacement assistance
to Executive, provided the total value of such assistance shall not exceed
fifteen thousand dollars ($15,000), and all such assistance shall be provided
within twelve (12) months after the Separation Date. If Executive elects to
receive such outplacement assistance, the Company will reimburse Executive for
such expense, subject to the limits contained in the preceding sentence,
provided Executive shall be required to submit requests for reimbursement to the
Company no later than thirty (30) days after the end of the calendar year in
which the expenses are incurred, and any such reimbursement shall be paid by the
Company within thirty (30) days following the receipt of the reimbursement
request, which shall be sent to Company at its corporate headquarters, care of
the Corporate Secretary, and shall reference this Agreement. Executive’s right
to this reimbursement payment shall not be subject to liquidation or exchange
for any other payment or benefit.


2



--------------------------------------------------------------------------------





(d)    Health Care Coverage. The Company will provide continued coverage to
Executive and his qualifying dependents under its medical benefit plans pursuant
to COBRA for up to eighteen (18) months following the Separation Date at active
employee rates (the “COBRA Subsidy”); provided that Executive’s receipt of the
COBRA Subsidy will be subject to Executive’s timely election to continue
coverage consistent with the requirements of COBRA. Notwithstanding the
foregoing, the Company’s obligations under this Section 2(d) shall cease prior
to the end of the 18-month period described in the foregoing sentence should
either of the following occur: (i) Executive becomes no longer eligible to
receive COBRA continuation coverage under the Company’s medical benefit plans;
or (ii) Executive becomes eligible to receive substantially similar coverage
from another employer, which eligibility Executive must report to the Company in
writing within three (3) business days following the date that Executive becomes
eligible for such coverage.
Executive acknowledges that the payments and benefits described in this Section
2 are consideration over and above that to which Executive otherwise would be
entitled upon his separation and are paid in consideration for his acceptance of
this Agreement. Executive understands and acknowledges that any payments under
this Section 2 which are classified as “nonqualified deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) shall be subject to the provisions of Section 10 below.
3.     Non-Disparagement. Executive shall refrain from any criticisms or
disparaging comments about any of the FINV Entities or its officers, directors,
or employees; provided, however, that this obligation shall be subject to
Section 5 below and shall not apply to or restrict the communication of
information by Executive to any state or federal law enforcement agency or
testimony or disclosure compelled or required by law or regulation or process of
law. The Company agrees to instruct its human resources and executive officers
to refrain from any criticisms or disparaging comments about Executive;
provided, however, that the parties understand that it would be impracticable
for the Company to monitor all statements or commentary by its global workforce.
Furthermore, the parties agree that obligation shall not apply to or restrict
the communication of information to any state or federal law enforcement agency
or testimony or disclosure compelled or required by law or regulation or process
of law. The rights afforded under this Section 3 are in addition to any and all
rights and remedies otherwise afforded by applicable law.
4.    Non-Disclosure of Confidential Information. Executive acknowledges that he
has had access to confidential information, training, and goodwill of the
Company and the other FINV Entities while employed by the Company, including
without limitation, any information obtained by Executive during the course of
Executive’s employment with the Company concerning the business or affairs of
the Company and its affiliates or that of its or its affiliates’ customers,
suppliers, contractors, subcontractors, agents or representatives. Executive
affirms he will adhere to all terms regarding non-disclosure and protection of
such confidential information as set forth in (a) Exhibit A of the Participation
Agreement entered into under FINV’s Executive Change-in-Control


3



--------------------------------------------------------------------------------





Severance Plan (the “Participation Agreement”), (b) Exhibit A of the RSU Awards,
(c) Exhibit B of the 2017 PSU Award, (d) the Executive Confidentiality and
Restrictive Covenant Agreement dated November 11, 2016, and (e) any other
agreement with the Company or any other FINV Entity relating to confidentiality
or other restrictive covenants (collectively, the “Restrictive Covenant
Agreements”).
5.    Protected Disclosures, Reporting to Government Agencies. Nothing in this
Agreement shall prevent Executive from filing a charge or complaint or making a
disclosure or report of possible unlawful activity, including a challenge to the
validity of this Agreement, with any governmental agency, including but not
limited to the Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or the Securities and Exchange Commission
(“SEC”), the Occupational Safety and Health Administration (“OSHA”), or any
other self-regulatory organization or any other federal or state regulatory
authority (collectively, “Government Agencies”). Nothing in this Agreement (or
any other agreement between Executive and an FINV Entity) will prevent Executive
from: (a) making a good faith report of possible violations of applicable law to
any Government Agency or (b) making disclosures to any Government Agency that
are protected under the whistleblower provisions of applicable law, in each
case, without notice to any FINV Entity. Nothing in this Agreement limits
Executive’s right, if any, to receive an award for information provided to the
SEC or any other Government Agency. Further, nothing herein shall prevent
Executive from making a disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, an individual who files a lawsuit for retaliation by an
employer of reporting a suspected violation of law may disclose a trade secret
to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (1) files any document containing the trade
secret under seal and (2) does not disclose the trade secret, except pursuant to
court order. This Agreement does not impose any condition precedent (such as
prior disclosure to the Company), any penalty, or any other restriction or
limitation adversely affecting Executive’s rights regarding any governmental
agency disclosure, report, claim or investigation. For the avoidance of doubt,
Executive understands that nothing in this Agreement shall be construed as
prohibiting truthful testimony in any formal or informal interviews or
proceedings with law enforcement officials.
6.    Non-Competition/Non-Solicitation/Non-Interference. Executive acknowledges
that except as stated in this Section 6, following the Separation Date, he will
remain subject to the promises not to compete with the Company or its
affiliates, and not to solicit or interfere with the Company’s or its
affiliates’ relationships with its customers and employees as reflected in the
Restrictive Covenant Agreements. For the avoidance of doubt, the term “planned
(future) bids, projects, contracts, and relationships with its customers and
potential customers” in Section 3.1 of


4



--------------------------------------------------------------------------------





the Executive Confidentiality and Restrictive Covenant Agreement pertains to (a)
any new business line that had been, or was being, reviewed on or before the
Separation Date as part of the Company’s strategic plan, including but not
limited to any plans relating to the Company’s TRS, tubular products and
fabrication, drilling tools, or Blackhawk tools and/or services or (b) any
planned or future bids, projects, contracts, or relationships for which
Executive had any responsibilities or duties or about which Executive received
or obtained any Confidential Information, and in each case with respect to
clauses (a) and (b), which the Company or any of its affiliates has decided to
pursue, or in which the Company or any of its affiliates has made material plans
or taken demonstrable steps to engage.  Effective as of the Effective Date (as
defined in the Release), the Restrictive Covenant Agreements will be modified to
provide that the “Restricted Period” (as defined in the LTIP Awards and the
Executive Confidentiality and Restrictive Covenant Agreement) and the
“Prohibited Period” (as defined in the Participation Agreement), as such terms
apply to the covenants not to compete, shall mean the term beginning on the date
Executive became employed by the Company and ending on the date that is six (6)
months after the Separation Date, subject to any suspension or tolling
provisions thereunder. All other terms of the Restrictive Covenant Agreements,
including but not limited to the Restricted Period or Prohibited Period, as
applicable, to covenants not to solicit officers, employees, customers,
contractors, vendors, or suppliers, will remain unchanged.
7.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from all payments made pursuant to this Agreement all federal, state,
local, and other taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling.
8.    Affiliate. As used in this Agreement, the term “affiliate” or
“affiliated,” as used with respect to a particular person or entity, shall mean
any other person or entity which owns or controls, is owned or controlled by, or
is under common ownership or control with, such particular person or entity.
9.    Entire Agreement. This Agreement and the Release constitute the entire
agreement and understanding concerning Executive’s separation from service and
termination of employment with the Company or any other FINV Entity, and the
other subject matters addressed herein amongst the Parties, and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof, including but
not limited to the Offer Letter, FINV’s equity-based compensation plan and any
award agreement entered into thereunder (except for Exhibit A of the RSU Awards,
Exhibit B of the 2017 PSU Award, and the Participation Agreement), and FINV’s
short-term incentive program and any award thereunder; provided, however, that
this Agreement does not replace or alter in any way (other than as expressly
provided under Section 6 of this Agreement) any obligations Executive owes to
the Company under applicable laws, or owed under any agreements regarding
confidentiality, non-disclosure, non-solicitation, non-competition, duties of
loyalty or fiduciary duty, to the extent that such obligations are not in
conflict with, or inconsistent with, Executive’s obligations under this
Agreement.


5



--------------------------------------------------------------------------------





Applicable laws may include, but are not limited to, state laws protecting
company trade secrets or other confidential information; provided, further, that
this Agreement does not supersede nor replace any of the Company’s and/or one of
more FINV Entities’ tax qualified retirement plans, nor the ESPP, all of which
shall remain in full force and effect in accordance with their terms and
conditions.
10.    Section 409A Compliance. It is intended that the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A and as provided
under Treasury Regulations sections 1.409A-1(b)(4), 1.409A- 1(b)(5), and
1.409A-(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent any amount paid
under this Agreement is subject to Section 409A, the commencement of payment or
provision of any payment or benefit under this Agreement shall be deferred to
the minimum extent necessary to prevent the imposition of any excise taxes or
penalties on the Company or Executive. Although the Company shall use its good
faith best efforts to avoid the imposition of taxation, interest, and penalties
under Section 409A, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed. Neither the Company, its affiliates,
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive or other taxpayer as a result of the Agreement.
11.    Return of Company Property. Executive agrees that he has returned to the
Company all property (including property purchased or paid for by the Company
that is in Executive’s possession, custody or control) which belongs to the
Company, including any keys, access cards, computers, cell phones, pagers, or
other equipment and any Company records, files, data, and documents (whether on
a work or personal computer, in electronic format or otherwise, unaltered and
unmodified, and whether confidential in nature or not). Executive shall
immediately report to the Company any passwords for Executive’s computer or
other access codes for anything associated with Executive’s employment with
Company.
12.    Post-Employment Cooperation. Executive agrees to make reasonable efforts
to assist the Company and the other FINV Entities after his separation from
employment, including but not limited to: assisting with transition of
Executive’s duties, assisting with issues that arise after separation from
employment, and assisting with any legal proceeding, governmental inquiry,
investigation, lawsuit, or claim involving matters occurring during his
employment with the Company. These duties include responding to inquiries from
the Company and its designees, providing relevant information or documents, as
well as providing truthful testimony at interviews, depositions, or hearings, as
requested by the Company or required by subpoena.
13.    No Admission. Executive understands this Agreement is not and shall not
be deemed or construed to be an admission by Company of any wrongdoing of any
kind or of any breach of any contract, law, obligation, policy, or procedure of
any kind or nature.
14.    Injunctive Relief. Because of the difficulty of measuring economic losses
to the Company and other FINV Entities as a result of a breach of the covenants
in Sections 3, 4, or 6, and because of the immediate and irreparable damage that
would be caused to the Company or other FINV Entities for which they would have
no other adequate remedy, Executive agrees that


6



--------------------------------------------------------------------------------





the Company shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders and that
such enforcement shall not be the Company’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company at law and equity.
16.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (a) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (b) preclude insistence upon strict compliance in the future.
17.    Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and interpreted under the laws of the State of Texas without regard
to conflict of laws. The Parties agree that any dispute concerning this
Agreement shall be brought only in a court of competent jurisdiction in Harris
County, Texas, unless another forum or venue is required by law. BOTH THE
COMPANY AND EXECUTIVE HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE TO WAIVE THEIR
RIGHTS TO A TRIAL BY JURY OF ANY OR ALL ISSUES ARISING UNDER OR CONNECTED WITH
THIS AGREEMENT AND KNOWINGLY AND VOLUNTARILY CONSENT TO TRIAL BY A JUDGE.
18.    Severability; Modification. To the extent permitted by applicable law,
the Company, FINV, and Executive hereby agree that any term or provision of this
Agreement that renders such term or provision or any other term or provision
hereof invalid or unenforceable in any respect shall be severable and shall be
modified or severed to the extent necessary to avoid rendering such term or
provision invalid or unenforceable, and such modification or severance shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.
19.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
20.    Third-Party Beneficiaries. Each FINV Entity that is not a signatory
hereto shall be a third-party beneficiary of Executive’s covenants,
representations, and release of claims set forth in this Agreement, including
Exhibit A hereto.
21.    Amendment. This Agreement may not be changed orally but only by an
agreement in writing agreed to and signed by all Parties; provided, however,
that the Company may, with prospective or retroactive effect, amend this
Agreement at any time (to the extent Executive is not adversely affected by such
amendment), if determined to be necessary, appropriate or advisable in response
to administrative guidance issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or to comply with the provisions of
Section 409A of the Code.
[Signatures begin on the following page]


7



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates set forth beneath their names below, effective for all purposes as of the
Separation Date.
FRANK’S INTERNATIONAL LLC


By:    /s/ Alejandro Cestero    
Name: Alejandro Cestero
Title: Senior Vice President, General Counsel,
Secretary and Chief Compliance Officer


Date: October 6, 2017




FRANK’S INTERNATIONAL N.V.


By:    /s/ Alejandro Cestero    
Name: Alejandro Cestero
Title: Director, Board of Management Directors
Date: October 6, 2017




EXECUTIVE


/s/ Douglas G. Stephens
Douglas G. Stephens


Date: October 5, 2017




ACKNOWLEDGED BY:


BOARD OF SUPERVISORY DIRECTORS
FRANK’S INTERNATIONAL N.V.
    


By:    /s/ Robert W. Drummond
Name: Robert W. Drummond
Title:
Supervisory Director and Chairman of the Compensation Committee    

Board of Supervisory Directors
Date: October 10, 2017



